Powell, J.
“Where no motion for new trial is made, tlie evidence should be embodied in the bill of exceptions, or attached as an exhibit thereto, and properly identified [or since the act of 1889 (Civil Code, §5529), contained in a brief approved by the trial judge and made a part of the record]. A rule to distribute money having been tried on an agreed statement of facts, and exceptions: been taken to the ruling thereon, the embodiment in the record of what purports to be a copy of the agreement, signed by counsel, is not sufficient.” Mann v. Archer, 69 Ga. 767. See also Partridge v. Hollingshead, 105 Ga. 282 (30 S. E. 787).

Writ of error dismissed.

Motion to dismiss the writ of error.
Submitted May 6,
Decided May 18, 1908.
L. W. Nelson, for plaintiff in error.
Woolen & Hofmayer, contra.